Title: To George Washington from Thomas Jefferson, 18 December 1793
From: Jefferson, Thomas
To: Washington, George


          
            [Philadelphia] Dec. 18. 1793.
          
          Th: Jefferson has the honor to submit to the President’s approbation the draught of
            letters to mister Genet and the Attorney Genl on the subject of the prosecution desired
            by the former to be instituted against Messrs Jay & King.
          He also incloses the form of a warrant for
            D=2544.37 for the Director of the Mint for
            the purchase of copper.
        